IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA     : No. 72 MM 2016
EX REL: STEPHEN JUICE,           :
                                 :
               Petitioner        :
                                 :
                                 :
          v.                     :
                                 :
                                 :
TAMMY FERGUSON, AS FACILITY MGR. :
SCI BENNER AND KURT LYNOTT ESQ., :
AS APPOINTED COUNSEL; AND        :
HONORABLE MICHAEL BARRASSE,      :
                                 :
               Respondents       :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2016, the Application for Leave to File

Original Process is GRANTED, and the Motion to Recuse, the Motion for Leave to File

a Reply, and the Petition for Writ of Habeas Corpus are DENIED. The Prothonotary is

DIRECTED to strike the name of jurist from the caption.